Citation Nr: 0217888	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  02-07 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for sinusitis.

2.  Entitlement to an increased evaluation for malunion of 
the mandible, currently rated at 10 percent.

3.  Entitlement to an increased evaluation for cranial 
nerve dysfunction with muscle spasms, currently rated at 
10 percent.

4.  Entitlement to an increased evaluation for headaches, 
residuals of skull fracture, currently rated at 10 
percent.

5.  Entitlement to an evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) prior to 
November 17, 2000.

6.  Entitlement to an increased evaluation for PTSD, 
currently rated at 70 percent.

7.  Entitlement to an effective date prior to July 21, 
1999 for the grant of service connection for sinusitis.

8.  Entitlement to an effective date prior to July 21, 
1999 for the assignment of a 10 percent evaluation for 
cranial nerve dysfunction with muscle spasms.

9.  Entitlement to an effective date prior to July 21, 
1999 for the assignment of a 50 percent evaluation for 
PTSD.

10.  Entitlement to an effective date prior to November 
17, 2000 for the assignment of a 70 percent evaluation for 
PTSD.

11.  Entitlement to an effective date prior to September 
29, 2001 for the grant of a total disability evaluation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, 
Nebraska (RO). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's sinusitis is generally not manifested by 
objective symptomatology and is not productive of one or 
two incapacitating episodes per year or three to six non-
incapacitating episodes per year.

3.  The veteran's malunion of the mandible is productive 
of no more than moderate displacement.

4.  The veteran's cranial nerve dysfunction with muscle 
spasms is productive of no more than moderate impairment.

5.  The veteran's headaches, residuals of skull fracture, 
are characteristic of prostrating attacks occurring on an 
average once a month over last several months.

6.  Prior to November 17, 2000, the symptomatology 
associated with the veteran's PTSD included nightmares, 
intrusive thoughts, social isolation, and depression, that 
resulted in moderate occupational and social impairment.

7.  The symptomatology associated with the veteran's PTSD 
includes nightmares, intrusive thoughts, social isolation, 
depression, and anxiety, and is productive of serious 
occupational and social impairment.

8.  The veteran submitted a claim of entitlement to 
service connection for sinusitis on July 21, 1999.

9.  The veteran submitted claims for increased evaluations 
for cranial nerve dysfunction and PTSD on July 21, 1999.

10.  It was factually ascertainable that the veteran's 
PTSD had increased in severity on November 17, 2000.

11.  It was factually ascertainable that the veteran 
became unemployable due to service-connected disabilities 
on September 29, 2001.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, 
Diagnostic Code 6513 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

2.  The criteria for an evaluation in excess of 10 percent 
for malunion of the mandible have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1-4.14, 4.150, Diagnostic Code 9904 (2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  The criteria for an evaluation in excess of 10 percent 
for cranial nerve dysfunction with muscle spasms have not 
been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8205 
(2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

4.  The criteria for a 30 percent evaluation for 
headaches, residuals of skull fracture, have been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

5.  Prior to November 17, 2000, the criteria for an 
evaluation in excess of 50 percent for PTSD had not been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

6.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

7.  The criteria for an effective date prior to July 21, 
1999 for the grant of service connection for sinusitis 
have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002) 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

8.  The criteria for an effective date prior to July 21, 
1999 for the assignment of a 10 percent evaluation for 
cranial nerve dysfunction with muscle spasms have not been 
met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400 (2002) 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

9.  The criteria for an effective date prior to July 21, 
1999 for the assignment of a 50 percent evaluation for 
PTSD have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002) 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

10.  The criteria for an effective date prior to November 
17, 2000 for the assignment of a 70 percent evaluation for 
PTSD have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002) 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

11.  The criteria for an effective date prior to September 
29, 2001 for the grant of TDIU have not been met.  38 
U.S.C.A. §§ 5103A, 5107, 5110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.400 (2002) 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

In this case, VA's duties have been fulfilled to the 
extent possible.  First, VA must notify the veteran of 
evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that information or evidence.  See 
38 U.S.C. § 5103A (West Supp. 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, 
the RO has informed the veteran of the information and 
evidence pertinent to his claims in numerous letters, 
rating decisions, Statements of the Case, and Supplemental 
Statements of the Case.  The veteran has been informed of 
the evidence needed to substantiate his claims, of the 
basis for the denial of his claims, and all regulations 
pertinent to his claims.  Therefore, the Board finds that 
the notice requirements of 38 U.S.C.A. § 5103 of the new 
statute have been met. 

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).  Here, 
the RO considered relevant VA treatment records, private 
medical reports, and numerous letters from the veteran and 
his attorney.  The veteran was also afforded VA 
examinations.  Therefore, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

I. Increased Ratings

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on the average 
impairment of earning capacity in civilian occupations.  
See 38 U.S.C.A. § 1155 (West 1991).  Separate Diagnostic 
Codes identify various disabilities.  Where there is a 
question as to which of two disability evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  When the assignment of an initial rating award 
is at issue, VA must consider all evidence of the 
veteran's disability as is necessary to evaluate the 
severity from the effective date of service connection 
through the present.  It is not only the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

A. Sinusitis

The record shows that the RO granted service connection 
for sinusitis in a January 2000 rating decision and 
assigned a noncompensable evaluation effective from July 
1999.  The veteran disagreed with this initial evaluation.  
Subsequent rating decisions have confirmed and continued 
the assigned rating.  

At a VA examination in November 1999, the veteran reported 
frequent sinus infections since his discharge from 
service.  The right side was normally affected and the 
veteran had discharge of a yellowish color, but no 
bleeding.  The veteran reported treatment with penicillin 
at the VA Medical Center.  Physical examination found no 
exudate, but marked tenderness to the maxillary and 
frontal sinus areas was present with palpation.  The 
radiology report identified postsurgical changes and bony 
deformity, unchanged since 1993.  The paranasal sinuses 
were clear without fluid level or mucosal thickening.  The 
veteran was assessed with history of sinusitis.  VA 
treatment records show that the veteran was assessed with 
sinusitis in November 1999.  He had no discharge, cough, 
or fever at that time.

The veteran's sinusitis has been assigned a noncompensable 
evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
6513 (2002).  Under this Diagnostic Code, a noncompensable 
disability evaluation is assigned for chronic maxillary 
sinusitis detected only by x-ray.  A 10 percent disability 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (four 
to six weeks) antibiotic treatment or three to six non-
incapacitating episodes of sinusitis per year with 
headaches, pain, and purulent discharge or crusting.  

Applying the above criteria to the facts of this case, the 
Board finds that a preponderance of the evidence is 
against a compensable evaluation for sinusitis.  The 
clinical records associated with the claims file disclose 
no ongoing treatment for sinusitis.  The record contains 
no medical evidence of incapacitating episodes due to 
sinusitis or of recurring non-incapacitating episodes of 
sinusitis.  In fact, the record documents no objective 
symptoms of sinusitis.  Accordingly, the appeal is denied.

B. Malunion of the mandible

The record shows that the RO granted service connection 
for malunion of the mandible in a December 1986 rating 
decision and assigned a 10 percent evaluation effective 
from August 1985.  This evaluation was confirmed by a 
January 2000 rating decision, with which the veteran 
disagreed.  Subsequent rating decisions have confirmed and 
continued the assigned rating.

At an October 1999 VA examination, the veteran's right 
temporomandibular joint was very tender.  During a 
November 1999 VA examination, the veteran reported that he 
did not chew as well as he had in the pastand that chewing 
elicited headaches.  Physical examination noted popping 
and clicking with opening and closing of the right jaw at 
the temporomandibular joint.  The veteran was diagnosed 
with malunion of jaw, status post traumatic injury.

The veteran's malunion of the mandible has been assigned a 
10 percent schedular evaluation pursuant to 38 C.F.R. 
§ 4.150, Diagnostic Code 9904 (2002).  Under this 
Diagnostic Code, malunion of the mandible warrants a 20 
percent rating for severe displacement, a 10 percent 
rating for moderate displacement and a noncompensable 
rating for slight displacement.  Rating under this 
Diagnostic Code is dependent upon the extent of loss of 
motion and masticatory function.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is 
against the assignment of the next higher evaluation.  The 
VA examination showed that the veteran had popping and 
clicking of the jaw, and some difficulty chewing food.  
The record contains no further information regarding loss 
of motion or function of the jaw.  The associated medical 
records contain no ongoing treatment or complaints related 
to malunion of the mandible.  Accordingly, the Board finds 
that the veteran's objective symptomatology is no more 
than moderate, and the benefit sought on appeal is denied.

C. Cranial nerve dysfunction

The record shows that the RO granted service connection 
for cranial nerve dysfunction with muscle spasms in a 
December 1986 rating decision and assigned a 
noncompensable evaluation effective from August 1985.  In 
a January 2000 rating decision, the RO confirmed the 
assigned evaluation and the present appeal ensued.  During 
the course of the appeal, the RO increased the assigned 
evaluation to 10 percent effective from July 1999.  

At an October 1999 VA examination, the veteran reported 
that the muscles in his face twitched and that he had pins 
and needles sensation in his face at times.  Examination 
of the cranial nerves found limitation of movement of the 
right eye, especially to medial and lateral gaze.  Facial 
movement on the right was normal and the remainder of the 
neurological examination was essentially negative.  The 
veteran was assessed with limitation of movement of the 
right eye.

At a November 1999 VA examination, the veteran reported 
muscle spasms across his upper lip approximately 6 times 
per month.  The spasms were relieved with pressure and 
tightening of the muscles of the upper lip.  He had the 
same sensation over the right upper eyelid.  The veteran 
also reported constant paresthesia in the areas of his 
facial scars.  The veteran was diagnosed with upper lip 
spasms and increase in paresthesia.  In a March 2000 
statement, the veteran described facial pain and frequent 
muscle spasms of the face.

The veteran's cranial nerve dysfunction has been assigned 
a schedular 10 percent evaluation pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8205 (2002).  Under this 
Diagnostic Code, paralysis of the fifth trigeminal cranial 
nerve warrants a 10 percent evaluation if incomplete and 
moderate; 30 percent if incomplete and severe; and 50 
percent if complete.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is 
against the assignment of the next higher evaluation.  The 
veteran's cranial nerve dysfunction is productive of 
facial spasms and paresthesia.  The record contains no 
additional evidence of nerve dysfunction that would 
characterize the veteran's disability as severe.  
Therefore, the Board finds that the veteran's cranial 
nerve dysfunction is no more than moderate and the appeal 
is denied.


D. Headaches

The record shows that the RO granted service connection 
for headaches, residuals of skull fracture, in a December 
1986 rating decision and assigned a 10 percent evaluation 
effective from August 1985.  In a January 2000 rating 
decision, the RO confirmed the assigned evaluation and the 
present appeal ensued.  Subsequent rating decisions have 
confirmed and continued the assigned rating.

At an October 1999 VA examination, the veteran reported a 
constant headache that was worse with heat and fatigue.  
The headache centered around his right eye and was worse 
in the morning.  He sometimes had sharp pains into the 
maxillary region on the right.  The veteran missed work on 
occasion due to the headaches.  Three to four days a year 
the headaches incapacitated him for 11/2 days and he 
remained in bed in a dark room.  The examiner diagnosed 
the veteran with headaches, related to skull fracture. 

At a November 1999 VA examination, the veteran reported an 
increase in headaches.  Chewing elicited the headaches, as 
well as temperature, light activity, and exercise.  The 
veteran had flare-ups related to these factors that lasted 
3 to 4 hours.  He became bedridden and lost time from work 
due to the flare-ups.  One to three times per month he had 
to stop while driving in order to rest.  He used Advil for 
partial pain relief.  The veteran was diagnosed with 
increase of headaches.

In a November 2000 statement, the veteran wrote that he 
had constant headaches that increased with temperature and 
activity.  He was often late to work, averaging three to 
four times per month, and more often in the summer.  The 
headaches also prohibited him from engaging in home and 
family activities.  

A VA treatment record in November 1999 shows that the 
veteran was assessed with headaches, most possibly 
migraines.  In an October 2001 private neurological 
report, the veteran complained of persistent headaches.  
The veteran reported constant severe headaches that 
occasionally worsened and were associated with nausea and 
photophobia.  He had no visual symptoms with the 
headaches.  The veteran was diagnosed with migraine 
without aura.  In a December 2001 VA treatment report, the 
veteran reported that his headaches diminished 
significantly when he changed to part-time employment.

The veteran's headaches have been assigned a schedular 10 
percent evaluation pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2002).  Under this Diagnostic Code, 
a 10 percent rating is warranted for migraines with 
characteristic prostrating attacks averaging one in two 
months over last several months.  A 30 percent rating is 
assigned for migraines with characteristic prostrating 
attacks occurring on an average once a month over last 
several months.  Very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability shall be evaluated as 50 percent disabling. 

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's overall disability picture 
most closely approximates a 30 percent disability 
evaluation.  In this regard, the veteran has consistently 
complained of a constant headache, with flare-ups that 
impair his ability to work a few times each month.  These 
flare-ups cause the veteran to be late to or to take 
breaks from work.  Accordingly, the Board finds that the 
criteria for the next higher evaluation have been met.  
Nevertheless, the Board finds that no more than 30 percent 
is for assignment.  The evidence of record does not 
support a finding of very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  Accordingly, a 30 percent rating is 
awarded and, to that extent, the appeal is granted.

E. PTSD

The record shows that the RO granted service connection 
for PTSD in a December 1986 rating decision effective from 
August 1985.  By rating decision dated January 2000, the 
RO increased the assigned evaluation to 30 percent 
effective from July 1999.  The veteran disagreed with this 
evaluation and the present appeal ensued.  During the 
course of this appeal, the RO increased the assigned 
evaluation to 50 percent effective from July 1999 and to 
70 percent effective from November 2000.

At an October 1999 VA examination, the veteran reported 
that he was married and had worked in sales since 1993.  
He had nightmares and daily flashbacks of the accident 
that he had sustained in service.  He also had mood swings 
and social isolation.  He reported very few social 
activities mostly due to his physical disabilities.  Upon 
examination, the veteran was appropriately groomed and 
maintained good eye contact.  His mood was sad and 
depressed.  He was oriented with adequate recall.  
Concentration, attention, memory, interaction, and 
communication were good.  Insight and judgment were 
intact.  The veteran exhibited no delusions or 
hallucinations.  The veteran had thoughts of hurting 
himself over the years but had never acted.  

The veteran was diagnosed with moderate PTSD and assigned 
a Global Assessment of Functioning (GAF) score of 60.  The 
examiner commented that the veteran had persistent 
depression as a result of his PTSD.  The veteran at times 
felt suicidal due to the head trauma that he had suffered 
and the resultant physical problems.

VA clinical records include a December 1999 psychiatry 
consultation.  The veteran presented with complaints of 
increased irritability and depression.  He reported more 
problems at work and with relationships, and becoming more 
isolative.  He had symptoms of depression including 
decreased appetite, low energy, suicidal ideation, and 
decreased sleep.  Upon examination, the veteran exhibited 
a depressed mood and a tearful affect.  He had symptoms of 
PTSD including hypervigilance, avoidance behavior, anger, 
intrusive thoughts, and nightmares.  Thought and speech 
were clear, and judgment was intact, while insight was 
somewhat decreased.  The veteran was assigned a GAF score 
of 48.  

Later in the month, the veteran showed some improvement 
with the use of medication.  He reported decreased 
depression, anxiety, and irritability.  At a March 2000 
mental health consultation, the veteran reported increased 
intrusive thoughts, nightmares, and isolation.  He also 
reported that his physical disabilities had affected his 
job performance.  His affect was slightly flat and he 
reported the presence of depression.  The veteran did not 
have suicidal thoughts but thought that he was going to 
die.  He complained of irritability and lack of interest 
in activities.  

The veteran attended individual counseling from April 
through September 2000.  He reported that his symptoms 
continued to improve with medication and that he continued 
to work.  In September 2000, the veteran reported 
emotional and work difficulties due to his physical 
disabilities.  At a psychiatric consultation in November 
2000, the veteran reported continued improvement with 
medication, including no anxiety.  He worked 62 hours per 
week as a salesman.  The mental status examination was 
essentially negative.

At a counseling session in December 2000, the veteran 
complained of frequent nightmares, isolation, and distress 
due to the physical disfigurement of his face.  In 
February 2001, the veteran reported that he was "getting 
along well" but that he hated his job because it did not 
allow enough time for himself and his family.  He 
continued to have nightmares and sleep problems and had 
increased his medication due to increased anxiety.  He 
avoided others and only went out to work.  

In March 2001, the veteran reported that he planned to 
work only 5 days a week.  He had continued problems with 
anger, depression, and nightmares.  In May 2001, the 
veteran reported worsening symptoms, including an increase 
of pain due to his physical disabilities.  He had feelings 
of panic, paranoia, and agoraphobia.  He was having 
difficulty with his supervisor at work.

At a psychiatric consultation in June 2001, the veteran 
reported that he planned to resign from his sales job in 
September 2001 due to increasingly severe headaches.  He 
really disliked his work and was distressed by it.  The 
mental status examination was essentially normal and the 
veteran was assigned a GAF score of 50.  In counseling in 
July 2001, the veteran reported panic, negative thoughts, 
increased fears, and feelings of hopelessness.  He was 
unable to do anything after returning home from work at 
the end of the day.

In a September 2001 letter, the veteran's therapist stated 
that the veteran was unable to cope with every day life 
problems.  He had daily intrusive thoughts of his trauma, 
as well as nightmares and flashbacks of the event.  The 
veteran had symptoms of anger, anxiety, and panic, and had 
difficulty interacting with others.  He had physiologic 
reactions to reminders of the trauma and had lost interest 
in activities.  The therapist believed that it was in the 
veteran's best interest to stop working due to the stress 
that it caused him.  She believed that he was severely 
restricted occupationally and socially.  The following 
month, the veteran reported that he was working part-time 
due to financial necessity.  VA treatment records through 
December 2001 show that the veteran's symptoms improved 
because he had less stress after terminating his full-time 
job.

The veteran submitted a report from Alan J. Smith, Ph.D. 
dated October 2001.  Dr. Smith wrote that the veteran 
reported that he had held many jobs in the past 15 years.  
He frequently changed jobs due to his physical and 
psychiatric disabilities.  The veteran reported difficulty 
relating to other people and conflicts with supervisors.  
The veteran described mood swings including anxiety and 
suicidal feelings.  He reported that he currently felt 
better because he had quit his job.  The veteran had 
nightmares and preoccupation with the accident he 
sustained in service.  Dr. Smith did not diagnose the 
veteran with PTSD.  He rendered diagnoses of rule out 
dementia and personality change due to head trauma.
 
The veteran submitted a report from Melvin Canell, Ph.D. 
dated November 2001.  Dr. Canell wrote that the veteran 
complained of daily flashbacks, nightmares, and fitful 
sleep.  The veteran reported having 15 jobs in 15 years 
and that he was currently working as a salesperson.  Dr. 
Canell found the veteran to be severely restricted both 
occupationally and socially.  He described the veteran as 
both pervasively depressed and anxious.  The veteran's 
speech and thought processes were essentially normal.  
However, he was preoccupied with the accident that he 
sustained in service.  The veteran also avoided reminders 
of the accident, and had difficulty with anger and 
concentration.  The veteran was assigned a current GAF 
score of 42.  

The veteran's PTSD has been assigned schedular evaluations 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  A 50 percent evaluation is warranted when 
symptomatology causes occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and 
maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Applying the above criteria to the facts of this case, the 
Board finds that a preponderance of the evidence is 
against an evaluation in excess of 50 percent prior to 
November 17, 2000.  The medical evidence prior to that 
time shows that the veteran's predominant symptoms were 
nightmares, intrusive thoughts, and depression.  The 
veteran's GAF scores represented moderate to serious 
symptoms.  However, the mental status examinations were 
essentially negative, the treatment records showed ongoing 
improvement with the use of medication, and the veteran 
continued to work full time.  Although the veteran 
reported some suicidal ideation, he exhibited no other 
symptoms that would warrant the next higher evaluation.  
Accordingly, the Board finds that the veteran's overall 
disability picture most closely approximated a 50 percent 
evaluation prior to November 17, 2000 and the appeal is 
denied.

Likewise, the Board finds that the preponderance of the 
evidence is against a current evaluation in excess of 70 
percent.  The record shows that the veteran sustained an 
increase in anxiety and panic symptoms, and that he 
decreased the amount of time that he worked.  However, the 
record fails to show total occupational and social 
impairment due solely to the veteran's PTSD rather than 
his physical disabilities.  In addition, the veteran 
exhibits none of the listed criteria for a 100 percent 
evaluation.  Accordingly, the benefit sought on appeal is 
denied.

For all of the veteran's claims for increased evaluations, 
the potential application of various provisions of Title 
38 of the Code of Federal Regulations (2002) have been 
considered whether or not they were raised by the veteran 
as required by the holding of the United States Court of 
Appeals for Veterans Claims in Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991), including the provisions of 38 
C.F.R. § 3.321(b)(1).  The Board, as did the RO, finds 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The Board also 
notes that the veteran has been awarded a total disability 
evaluation based on unemployability.

II. Effective Dates

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
veteran under the laws administered by VA.  See 38 
U.S.C.A. § 5101 (West 1991); 38 C.F.R. § 3.151(a) (2002).  
A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  Any communication indicating an intent to apply 
for a benefit under the laws administered by VA may be 
considered an informal claim provided it identifies, but 
not necessarily with specificity, the benefit sought.  See 
38 C.F.R. §§ 3.1(p), 3.155(a) (2001); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  In determining 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as 
an application or claim.  See 38 U.S.C.A. § 7104(a) (West 
1991); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In evaluating the veteran's claim for an earlier effective 
date for an original grant of service connection, the 
effective date shall be the day following separation from 
active service or the date entitlement arose if the claim 
is received within one year after separation from service.  
In all other instances, the effective date shall be the 
date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2) 
(2002).

The applicable regulation provides that the effective date 
of an award of increased disability compensation shall be 
the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
if the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2) (2002).

An application for TDIU is an application for increased 
compensation within the meaning of 38 U.S.C.A. 
§ 5110(b)(2).  See Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991); see also 38 C.F.R. § 3.400(o)(2) (which provides 
that, if the claim is not received within 1 year from such 
date, the effective date is the date of receipt of claim); 
Harper v. Brown, 10 Vet. App. 125, 126-127 (1997) (holding 
that 38 C.F.R. § 3.400(o)(2) is applicable only where the 
increase in disability precedes the filing of the claim 
and the claim is received within one year of the 
increase).  

Thus, determining whether an effective date assigned for 
an increased rating or a grant of TDIU is proper under the 
law requires: (1) a determination of the date of the 
receipt of the claim for the increased rating; and (2) a 
review of all the evidence of record to determine when an 
increase in disability was "ascertainable."  Hazan v. 
Gober, 10 Vet. App. 511, 521 (1992).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on 
individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to 
meet the percentage requirements for eligibility for a 
total rating set forth in 38 C.F.R. § 4.16(a), such case 
shall be submitted for extraschedular consideration in 
accordance with 38 C.F.R. § 3.321.  An extraschedular 
disability rating is warranted upon a finding that "the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization 
that would render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

A. Sinusitis

The record shows that the veteran submitted a claim of 
entitlement to service connection for sinusitis on July 
21, 1999.  In a January 2000 rating decision, the RO 
granted service connection from the date of receipt of the 
claim.  After a thorough review of the record, the Board 
finds no claim, formal or informal, submitted by the 
veteran prior to that date.  Accordingly, as the veteran 
submitted his claim more than one year after his discharge 
from service, the date of receipt of claim is the earliest 
possible effective date.   See 38 C.F.R. § 3.400(b)(2) 
(2002).  An effective date prior to July 21, 1999 for the 
grant of service connection for sinusitis is denied.

B. Cranial nerve dysfunction

The record shows that the veteran submitted a claim for an 
increased evaluation of his cranial nerve dysfunction on 
July 21, 1999.  In a January 2002 rating decision, the RO 
granted a 10 percent evaluation effective from the date of 
receipt of the claim.  After a thorough review of the 
record, the Board finds no claim, formal or informal, 
submitted by the veteran prior to that date.  The Board 
also finds that the record contains no medical evidence of 
a factually ascertainable worsening of the veteran's 
disability within one year prior to the receipt of the 
claim.  Accordingly, the date of receipt of claim is the 
earliest possible effective date.   See 38 C.F.R. 
§ 3.400(o)(2) (2002).  An effective date prior to July 21, 
1999 for the grant of a 10 percent disability evaluation 
for cranial nerve dysfunction is denied.

C. PTSD

The record shows that the veteran submitted a claim for an 
increased evaluation of his PTSD on July 21, 1999.  In a 
January 2002 rating decision, the RO granted a 50 percent 
evaluation effective from the date of receipt of the 
claim.  After a thorough review of the record, the Board 
finds no claim, formal or informal, submitted by the 
veteran prior to that date.  The Board also finds that the 
record contains no medical evidence of a factually 
ascertainable worsening of the veteran's disability within 
one year prior to the receipt of the claim.  Accordingly, 
the date of receipt of claim is the earliest possible 
effective date.   See 38 C.F.R. § 3.400(o)(2) (2002).  An 
effective date prior to July 21, 1999 for the grant of a 
50 percent disability evaluation for cranial nerve 
dysfunction is denied.

In the January 2002 rating decision, the RO also increased 
the veteran's assigned evaluation to 70 percent effective 
from November 17, 2000.  The date of an outpatient or 
inpatient examination will be accepted as the date of 
receipt of a claim for increased benefits when such report 
relates to examination or treatment of a disability for 
which service connection has previously been established.  
See 38 C.F.R. § 3.157 (2002).  In this case, the RO found 
Dr. Canell's report to be evidence of an ascertainable 
worsening of the veteran's PTSD.  Therefore, the RO 
assigned the date of the report as the effective date for 
the increased evaluation.  The Board finds no other 
medical evidence of a factually ascertainable worsening of 
the veteran's PTSD prior to that time.  Accordingly, an 
effective date prior to November 17, 2000 for the grant of 
a 70 percent disability evaluation for PTSD is denied.

D. TDIU

In a January 2002 rating decision, the RO granted TDIU 
effective from September 29, 2001, the day that the 
veteran terminated full-time employment.  The veteran had 
previously claimed and had been denied entitlement to TDIU 
on several occasions due to his continued employment.  As 
such, September 29, 2001 was the first date that it was 
factually ascertainable that the veteran was unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  See 38 C.F.R. 
§ 4.16.  Accordingly, the Board finds that the RO granted 
the earliest possible effective date for TDIU and the 
appeal is denied.


ORDER

A compensable evaluation for sinusitis is denied.

An evaluation in excess of 10 percent for malunion of the 
mandible is denied.

An evaluation in excess of 10 percent for cranial nerve 
dysfunction with muscle spasms is denied.

Subject to the provisions governing the award of monetary 
benefits, a 30 percent evaluation for headaches, residuals 
of skull fracture, is granted.

An evaluation in excess of 50 percent for PTSD prior to 
November 17, 2000 is denied.

An evaluation in excess of 70 percent for PTSD is denied.

An effective date prior to July 21, 1999 for the grant of 
service connection for sinusitis is denied.

An effective date prior to July 21, 1999 for the 
assignment of a 10 percent evaluation for cranial nerve 
dysfunction with muscle spasms is denied.

An effective date prior to July 21, 1999 for the 
assignment of a 50 percent evaluation for PTSD is denied.

An effective date prior to November 17, 2000 for the 
assignment of a 70 percent evaluation for PTSD is denied.

An effective date prior to September 29, 2001 for the 
grant of TDIU is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

